Citation Nr: 1716524	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  16-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an asbestos-related lung disease, to include pleural plaques. 



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1961 to January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned Veterans Law Judge (VLJ) is granting the motion and advancing the appeal on the docket based upon advanced age.  §38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is in equipoise as to whether a relationship exists between the Veteran's lung disease and his exposure to asbestos.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for an asbestos-related lung disease have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the favorable decision herein, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

II. Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88(2009); also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

III. Facts and Analysis

The Veteran seeks service connection for an asbestos related lung disease. 

In statements submitted by the Veteran in March 2013 and September 2015, he stated that he served as a U.S. Navy electrician's mate doing electrical repairs throughout the ship and worked in the boiler and engine rooms.  Further, he removed and replaced electrical motors on heating ducts throughout the ship, which entailed the removal and replacement of asbestos-infused material from the heating ducts. 

For the reasons described below, the Board finds that service connection is warranted.  The first element of direct service connection is a current disability.  An October 2008 x-ray report shows bilateral interstitial lung disease characterized by a reticular nodular pattern.  The medical evidence of record also shows that the Veteran experiences pleural plaques in the lungs.  The medical evidence of record also shows diagnoses of COPD and emphysema.  Thus, the first element is satisfied.  

With regard to the second element, the Veteran's service treatment records are silent regarding any in service injury to his lungs.  Reports of medical examination from 1961 to 1975 show the Veteran's lungs as normal.  The Board reiterates that the Veteran reported that in the Navy he was exposed to asbestos while doing ductwork on ships.  The Veteran is competent to report general exposure to asbestos.  There is no evidence indicating these statements are not credible and they are generally consistent with the circumstances of his naval service.  As such, the Board finds that an in-service event, injury, or disease has been shown.

There are two opinions of record-one submitted in April 2015 from the Veteran's treating physician and the other from a VA medical examiner in April 2016.  An April 2015 letter from the Veteran's treating physician, Dr. Z., referenced the Veteran's military history of aircraft maintenance, working with brake lining assemblies, and work as an electrician's mate removing asbestos insulation from ducts and vents.  Dr. Z. concluded that his duties exposed him to asbestos.  Dr. Z. also noted that the Veteran is a smoker.  Notwithstanding the Veteran's history of tobacco use, the doctor explained that the Veteran's history of significant asbestos exposure combined with the plaques on his chest x-ray led him to reason that it is at least as likely as not that the asbestos exposure has played a significant role in his current lung disability. 

The Veteran was afforded a VA examination in April 2016, at which time his diagnosis of COPD was acknowledged by the examiner.  The examiner noted the Veteran's medical history and affirmed a long history of cigarette-related COPD.  Additionally, the examiner opined after high resolution computed tomography (HRCT) imaging that there were no pleural plaques or scarring compatible with asbestosis. 

The examiner explained that a review of the HRCT with the radiologist did not demonstrate the typical scarring, type, or location of plaques in order to classify the Veteran's condition.  The examiner noted that the presence of apical pleural plaques in the Veteran's lungs also can occur in COPD.  Critically, the examiner found that the Veteran's condition was less likely than not incurred in or caused by the aforementioned in service injury, event, or illness. 

A July 2016 chest CT scan showed multiple, small bilateral pleural plaques, which "may be related to prior asbestos exposure."  There is no evidence of asbestosis/interstitial lung disease identified, but he had moderate to severe emphysematous disease.  

An August 2016 addendum opinion acknowledged the Veteran's use of inhalational steroids and outpatient oxygen therapy.  The examiner also noted that the radiographic evaluations were not high resolution, but the regular CAT (computerized axial tomography) scan still did not demonstrate findings consistent with asbestosis.  Despite that fact, the April 2016 CAT scan demonstrated multiple small bilateral pleural plaques, there is no evidence of asbestosis or interstitial lung disease.  The examiner reasoned finally that apical plaques can relate to any condition with scarring, including the Veteran's emphysema.  The examiner reaffirmed his initial opinion saying that there is no demonstration of asbestosis which can be associated with the development of COPD; the Veteran's COPD and emphysema are secondary to cigarette use. 

The conclusions from both the April 2015 letter and the April 2016 examination have been based upon an in person examination of the Veteran; a review of the relevant treatment records; and following consideration of his lay statements regarding his history of asbestos exposure.  There is no reason to question the competency of either physician.  Both medical opinions contain sufficient explanations and are equally credible; thus, both are assigned equal probative weight. 

Upon review of the aforementioned competing evidence, the Board finds the positive and negative evidence with respect to the Veteran's lung disability is in relative equipoise.  In other words, the Board resolves all reasonable doubt in the Veteran's favor and finds service connection for his asbestos-related lung disease is warranted.  This appeal is granted in full.
ORDER

Service connection for an asbestos-related lung disease, to include pleural plaques, is granted. 



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


